      Case 2:20-cv-02156-APG-NJK Document 26 Filed 02/02/21 Page 1 of 4



 1   Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
 2   Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
 3   EARLY SULLIVAN WRIGHT
      GIZER & McRAE LLP
 4   8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
 5   Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
 6
     Kevin S. Sinclair, Nevada Bar Number 12277
 7     ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
 8   16501 Ventura Boulevard, Suite 400
     Encino, California 91436
 9   Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendant
11   FIDELITY NATIONAL TITLE INSURANCE COMPANY
12   DESIGNATED LOCAL COUNSEL FOR SERVICE OF
     PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
13
     Gary L. Compton, State Bar No. 1652
14   2950 E. Flamingo Road, Suite L
     Las Vegas, Nevada 89121
15
                               UNITED STATES DISTRICT COURT
16
                                        DISTRICT OF NEVADA
17

18
      WELLS FARGO BANK, N.A. AS                   Case No.: 2:20-cv-02156-APG-NJK
19
      TRUSTEE FOR PARK PLACE
      SECURITIES, INC. ASSET-BACKED                STIPULATION AND PROPOSED
20
      PASS-THROUGH CERTIFICATES, SERIES            ORDER EXTENDING DEFENDANT
      2005-WCW2,                                   FIDELITY NATIONAL TITLE
21
                                                   INSURANCE COMPANY’S TIME TO
                           Plaintiff,              RESPOND TO MOTION FOR
22
                                                   REMAND [ECF No. 11] AND MOTION
                    vs.                            FOR FEES AND COSTS [ECF No. 12]
23
      FIDELITY NATIONAL TITLE GROUP,               (Second Request)
24
      INC., et al.,
25
                           Defendants.
26

27

28

        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     597171.1
      Case 2:20-cv-02156-APG-NJK Document 26 Filed 02/02/21 Page 2 of 4



 1

 2              Defendant Fidelity National Title Insurance Company (“Fidelity”) and plaintiff Wells
 3   Fargo Bank N.A. (“Wells Fargo”) hereby agree and stipulate as follows:
 4              1. On November 23, 2020, Wells Fargo filed its Complaint in the Eighth Judicial District
 5   Court, Case No. A-20-825267-C;
 6              2. On November 23, 2020, Fidelity removed the action to this Court;
 7              3. On December 18, 2020, Wells Fargo filed a motion to remand and a motion for fees and
 8   costs (ECF Nos. 11 and 12) (the “Motions”);
 9              4. Fidelity’s current deadline to respond to the Motions is February 3, 2021;
10              5. Wells Fargo’s Motions are based upon the forum defendant rule, 28 U.S.C. § 1441;
11              6. The parties have mutually agreed to extend Fidelity’s deadline to respond to Wells
12   Fargo’s Motions by seven (7) days, to allow Fidelity to further evaluate whether the dissolution
13   of defendant Land Title of Nevada, Inc. impacts the Motions and its arguments regarding the
14   same;
15              7. Wells Fargo does not oppose the extension;
16              8. This is the second request for an extension which is made in good faith and not for
17   purposes of delay;
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                          1
        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     597171.1
      Case 2:20-cv-02156-APG-NJK Document 26 Filed 02/02/21 Page 3 of 4



 1              IT IS SO STIPULATED that Fidelity’s deadline to respond to Wells Fargo’s motion to
 2   remand and the motion for fees and costs (ECF Nos. 11 and 12) is hereby extended through and
 3   including Wednesday, February 10, 2021.
 4

 5   Dated: February 2, 2021                       EARLY SULLIVAN WRIGHT
                                                    GIZER & McRAE LLP
 6
                                                   By:     /s/-- Sophia S. Lau
 7                                                        SCOTT E. GIZER
                                                          SOPHIA S. LAU
 8                                                        Attorneys for Defendant FIDELITY
                                                          NATIONAL TITLE INSURANCE
 9                                                        COMPANY
10
     Dated: February 2, 2021                       SINCLAIR BRAUN LLP
11
                                                   By:     /s/-Kevin S. Sinclair
12
                                                          KEVIN S. SINCLAIR
                                                          Attorneys for Defendant FIDELITY
13
                                                          NATIONAL TITLE INSURANCE
                                                          COMPANY
14

15
     Dated: February 2, 2021                       WRIGHT FINLAY & ZAK, LLP
16
                                                   By:     /s/-Darren T. Brenner
17                                                        DARREN T. BRENNER
                                                          Attorneys for Plaintiff WELLS FARGO
18                                                        BANK, N.A.

19
     IT IS SO ORDERED:
20

21
     Dated:      February 2, 2021                     By:
22
                                                            UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
                                                      2
        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     597171.1
      Case 2:20-cv-02156-APG-NJK Document 26 Filed 02/02/21 Page 4 of 4



 1                                       CERTIFICATE OF SERVICE
 2              I hereby certify that on February 2, 2021, I electronically filed the foregoing with the
 3   Clerk of the Court using the CM/ECF system which will send notification of such filling to the
 4   Electronic Service List for this Case.
 5              I declare under penalty of perjury under the laws of the United State of America that the
 6   foregoing is true and correct.
 7

 8

 9                                                  /s/ Valerie Segura
                                                     VALERIE SEGURA
10
                                                     An Employee of EARLY SULLIVAN
11                                                   WRIGHT GIZER & McRAE LLP

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           3
        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     597171.1
